ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Indiana Supreme Court Disciplinary Commission and files its Verified Motion for Suspension Pending Prosecution. And comes now the Hearing Officer in this cause and, pursuant to a Verified Agreement To Suspension Pending Prosecution and Request To Allow Matter to Pend, recommends that the Respondent be suspended pending final determination of this cause.
And this Court, being duly advised, now finds that the Hearing Officer’s recommendation should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, James H. Thorpe, is hereby suspended from the practice of law pending final determination of this cause.
The Clerk of this Court is directed to forward a copy of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) as it relates to disbarment and suspension.
All Justices concur.